 

Oo fo ~SJ B Ww

10
11
12

13.

14
15
16
17
18
19
20
21
22
23
24
25
26
27

Case 2:17-cv-01464-JLR Document 51 Filed 03/13/20 Page 1 of 4

TEE HONORABLE JAMES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

LEONARD A. LEMMON,
Plaintiff,
Case No. 2:17-cv-01464-JLR
v.
. STIPULATION OF SETTLEMENT
EQUIFAX INFORMATION SERVICES LLC, AND DISMISSAL
Defendant,

 

 

Plaintiff Leonard A. Lemmon (“Plaintiff”) and Defendant Equifax Information Services,
LLC (“Defendant”) (collectively, the “Parties”), by and through their respective counsel, hereby
inform the Court as follows:

1. This case is one of several class actions brought in various jurisdictions against
Defendant alleging violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq.,
regarding the reporting and disclosure of public record information.

2. On April 12, 2019, a nationwide settlement was reached in the case of Thomas v.
Equifax Info. Serves., LLC, No. 3:18-cv-00684-MHL (E.D. Va.).

3, The terms of the Thomas settlement embrace the class claims alleged in this
litigation, and thus resolve all class claims in this matter.

4, Judge M. Hannah Lauck of the Eastern District of Virginia granted final approval
te the settlement and final judgment in Thomas on September 13, 2019. (Thomas ECF No. 35.)

5. No appeals were taken from Judge Lauck’s Order,

6. On October 4, 2019, the Parties stipulated to dismiss the claims asserted in this

 

 

STIPULATION OF SETTLEMENT AND I rea aC Neh 34th Sites, Suite 300

936 North 34th Street, Suite 300

DISMISSAL Seattle, Washington 98103-8869
TEL 206.216.6603 « FAX 206,319,5450
www.tercellmarshall.con

 

 
 

wm & Ww Bw

oO fo SS

10
il
12
13
4
15
16
17
18
19
20
21
22
23
24
25
26.
27

Case 2:17-cv-01464-JLR Document 51 Filed 03/13/20 Page 2 of 4

action with prejudice to the extent Plaintiff purported to bring them on a class wide basis.

Doc. 43. This Court dismissed the class claims in accordance with the stipulation on October 4,

2019, Doc. 44.

7. The Parties now inform this Court that the remaining individual claim in this action

is now settled and fully resolved.

WHEREFORE, the Parties respectfully request a dismissal of the matter under Federal

Rule of Civil Procedure 41(a)(1)(A)(ii), with each party to bear its own costs and fees.

STIPULATED TO AND DATED this 13th day of March, 2020.

TERRELL MARSHALL LAW
GROUP PLLC

By: 4/ Brika L, Nusser, WSBA #40854
Beth E. Terrell, WSBA #26759
bterre!|@terrellmarshall.com
Erika L. Nusser, WSBA #40854
enusser@terrellmarshall.com

Elizabeth A..Adatis, WSBA #49175 ° ~
eadams@terrellmarshall.com
936 North 34th Street, Suite 300
Seattle, Washington 98103-8869
Telephone: (206) 816-6603
Facsimile: (206) 319-5450

James A. Francis, admitted pro hac vice
jfrancis@consumerlawfirm.com

John Soumilas, admitted pro hac vice
jsoumilas@consumerlawfirm.com
Lauren KW Brennan, admitted pro hac vice
Ibrennan@econsumerlawfirm.com
FRANCIS MAILMAN SOUMILAS, P.C.
1600 Market Street, Suite 2510
Philadelphia, Pennsylvania 19103
Telephone: (215) 735-8600

Facsimile: (215) 940-8000

Attorneys for Plaintiff

MARKOWITZ HERBOLD PC

By: A/ Jeffrey M. Edelson, WSBA #37361

Jeffrey M. Edelson, WSBA #37361
jeffedelson@markowitzherbold.com
1211 SW Fifth Avenue, Suite 3000
Portland, Oregon 97204-3730

Telephionie:. (503) 295-3085

Meryl W. Roper, admitted pro hac vice
mroper@kslaw.com

Zachary A. McEntyre, admitted pro hac vice
zmeentyre@kslaw.com

John C, Toro, admitted pro hac vice
jtoro@kslaw.com

KING & SPALDING LLP

1180 Peachtree Street NE

Atlanta, Georgia 30309

Telephone: (404) 572-4600

Katherine McFarland Stein,
admitted pro hac vice

kstein@kslaw.com

KING & SPALDING LLP

500 W. Second Street, Suite 1800

Austin, Texas 78701

Telephone: (512) 457-2000

Attorneys for Defendant

 

 

STIPULATION OF SETTLEMENT AND
DISMISSAL

TERRELL MARSHAL), Law GROUP PLLC
9346 North 341h Street, Suite 300
Seattle, Washington 98103-3369

TEL 206.816.6603 = FAX 206.319.5450
www. ferrell marshall.com,

 

 
 

ww & WwW WwW

Oo CO NSN

10
ll
12

Case 2:17-cv-01464-JLR Document 51 Filed 03/13/20 Page 3 of 4

ORDER

Ay
ITIS SO ORDERED this \@" dayof  N\azeh __, 2020.

C \ 8 Qt 8

THE HONGRABLE JAMES L. ROBART

14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

 

STIPULATION OF SETTLEMENT AND 3 TERRELL MARSHALL LAW GROUP PLLC
; 7 936 North 34th Street, Suite 300
DISMISSAL Sento, Wasinghon 98103-8869

TEL 206.816.6603 » FAX 206.319.5450
wew.terrallmarshall.com

 

 
